DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "can partly be temporarily fixed" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 8, the phrase "can be locked" and “can be aligned” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
It has been held that the recitation that an element “can” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. The phrases "can partly be temporarily fixed", "can be locked" and “can be aligned” render the claims indefinite because the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation claiming angle “preferably 0 to 360 degrees”, and the claim also recites angle “from at least 45 degrees, preferably at least 90 degrees, and more preferably 0 to 180 degrees” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In respect to claimed multiple preferable ranges there is nothing in the claim to tell public what to do to avoid infringement in this respect or where infringement 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viering et al. (DE 85 21 246 U1).
             With respect to claim 1, Viering et al. teach a mobile C-arm X-ray imaging system comprising (see abstract; Figs. 1-4; page 8, line 4 – page 9, line 17): a C-arm imaging assembly (3) with a C-arm device (3) and a mobile stand assembly (see Fig. 1) comprising a first base (5) and a second base (8), wherein the C-arm device (3) is cantilevering from the mobile stand assembly in a cantilevering direction, and wherein, in the cantilevering direction, the first base is arranged in front of the second base,  wherein the C-arm device (3) is coupled to the mobile stand assembly so  to allow a horizontal pivoting movement of the C-arm device; and wherein one of the first base and second base is pivotable in a horizontal plane (see Fig. 3; page 8, line 4 – page 9, line 17).


    PNG
    media_image1.png
    667
    554
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    668
    556
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    613
    536
    media_image3.png
    Greyscale
 a C-arm imaging assembly with a C-arm device and a mobile stand assembly comprising a first base and a second base, wherein the C-arm device is cantilevering from the mobile stand assembly in a cantilevering direction (see abstract; Figs. 1-4; page 8, line 4 – page 9, line 17), and wherein, in the cantilevering direction, the first base is arranged in front of the second base,  wherein the C-arm device is coupled to the mobile stand assembly so as to allow a horizontal pivoting movement of the C-arm device; and wherein one of the first base and second base is pivotable in a horizontal plane (see abstract; Figs. 1-4; page 8, line 4 – page 9, line 17).
           With respect to claim 2, Viering et al. teach a mobile C-arm X-ray imaging system according to claim 1, wherein the pivotable base of the first and second base is pivotably connected to the other one of the first and second base (see abstract; Figs. 1-4; page 8, line 4 – page 9, line 17).
           With respect to claim 3, Viering et al. teach a mobile C-arm X-ray imaging system according to claim l, wherein the mobile stand assembly can partly be temporarily fixed in a position in relation to a ground floor such that the pivotable base of the first and second base can be pivoted, whereas the other one of the first and second base remains fixed (see abstract; Figs. 1-4; page 8, line 4 – page 9, line 17).
           With respect to claim 7, Viering et al. teach a mobile C-arm X-ray imaging system according to claim 1; wherein the mobile stand assembly further comprises a second shaft; wherein the base support arrangement comprises an inner ring and an outer ring; wherein the inner ring is mounted on the second shaft; and wherein the outer ring holds the pivotable base and the bottom of the first shaft transmitting the pivoting movement of the C-arm device to the pivotable base (see abstract; Figs. 1-4; page 8, line 4 – page 9, line 17).
             With respect to claim 10, Viering et al. teach a mobile C-arm X-ray imaging system according to claim 1; wherein the horizontal pivoting movement spans an angle from at least 45 degrees, preferably at least 90 degrees, and more preferably 0 to 180 degrees, and more preferably 0 to 360 degrees (see abstract; Figs. 1-4; page 8, line 4 – page 9, line 17).
             
Claims 1-3, 5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziehm (DE 196 31 246 A1).
           With respect to claim 1, Ziehm teaches a mobile C-arm X-ray imaging system comprising (see abstract; Fig. 1; column 2, line 2 – column 3, line 24): 

    PNG
    media_image4.png
    553
    738
    media_image4.png
    Greyscale
 a C-arm imaging assembly (3) with a C-arm device (3) and a mobile stand assembly comprising a first base (11; 13) and a second base (1), wherein the C-arm device (3) is cantilevering from the mobile stand assembly in a cantilevering direction, and wherein (see abstract; Fig. 1; column 2, line 2 – column 3, line 24), in the cantilevering direction, the first base (11; 13) is arranged in front of the second base (1),  wherein the C-arm device (3) is coupled to the mobile stand assembly so as to allow a horizontal pivoting movement of the C-arm device; and wherein one of the first base and second base is pivotable in a horizontal plane (see abstract; Fig. 1; column 2, line 2 – column 3, line 24).
          With respect to claim 2, Ziehm teaches a mobile C-arm X-ray imaging system according to claim 1, wherein the pivotable base of the first and second base is pivotably connected to the other one of the first and second base (see abstract; Fig. 1; column 2, line 2 – column 3, line 24).
         With respect to claim 3, Ziehm teaches a mobile C-arm X-ray imaging system according to claim l, wherein the mobile stand assembly can partly be temporarily fixed in a position in relation to a ground floor such that the pivotable base of the first and second base can be pivoted, whereas the other one of the first and second base remains fixed (see abstract; Fig. 1; column 2, line 2 – column 3, line 24). 
           With respect to claim 5, Ziehm teaches a mobile C-arm X-ray imaging system according to claim 1; wherein the mobile stand assembly further comprises a first vertical shaft; and wherein the C-arm device is connected to a C-arm support arrangement that is coupled to a top of the first vertical shaft, and a bottom of the first vertical shaft is coupled to a base support arrangement connected to the pivotable base to transmit the horizontal pivoting movement of the C-arm device to the pivotable base (see abstract; Fig. 1; column 2, line 2 – column 3, line 24).
            With respect to claim 8, Ziehm teaches a mobile C-arm X-ray imaging system according to claim 1; wherein the C-arm bearing arrangement comprises a swivel brake assembly such that the C-arm device can be locked to a required angle; and wherein, preferably, the locking of the C-arm device to a required angle can be aligned with the locking of the pivotable base (see abstract; Fig. 1; column 2, line 2 – column 3, line 24).
            With respect to claim 10, Ziehm teaches a mobile C-arm X-ray imaging system according to claim 1; wherein the horizontal pivoting movement spans an angle from at least 45 degrees, preferably at least 90 degrees, and more preferably 0 to 180 degrees, and more preferably 0 to 360 degrees (see abstract; Fig. 1; column 2, line 2 – column 3, line 24).
            With respect to claim 11, Ziehm teaches a method for adjusting a position of a mobile C-arm imaging device comprising the following steps (see abstract; Fig. 1; column 2, line 2 – column 3, line 24): moving a C-arm device of a C-arm imaging assembly in relation to a mobile stand assembly of the C-arm imaging assembly in a first horizontal pivoting movement; wherein the C-arm imaging assembly is coupled to the mobile stand assembly comprising a first base and a second base, from which one is pivotable in a horizontal plane, wherein the C-arm device is cantilevering from the mobile stand assembly in a cantilevering direction and wherein, in the cantilevering direction, the first base is arranged in front of the second base; moving the pivotable base in a second horizontal pivoting movement (see abstract; Fig. 1; column 2, line 2 – column 3, line 24).

Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrawood et al. (US Patent 5,386,453).
           With respect to claim 1, Harrawood et al. teach a mobile C-arm X-ray imaging system comprising (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62): 

    PNG
    media_image5.png
    560
    736
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    646
    573
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    786
    559
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    592
    733
    media_image8.png
    Greyscale
(see Fig. 2a) a C-arm imaging assembly (150) with a C-arm device (150) and a mobile stand assembly comprising a first base (150) and a second base (211), wherein the C-arm device (150) is cantilevering from the mobile stand assembly in a cantilevering direction, and wherein, in the cantilevering direction, the first base is arranged in front of the second base (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62),  wherein the C-arm device is coupled to the mobile stand assembly so as to allow a horizontal pivoting movement (see Fig.3) of the C-arm device; and wherein one of the first base and second base is pivotable in a horizontal plane (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62).
             With respect to claim 2, Harrawood et al. teach a mobile C-arm X-ray imaging system according to claim 1, wherein the pivotable base of the first and second base is pivotably connected to the other one of the first and second base (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62).
           With respect to claim 3, Harrawood et al. teach a mobile C-arm X-ray imaging system according to claim l, wherein the mobile stand assembly can partly be temporarily fixed in a position in relation to a ground floor such that the pivotable base of the first and second base can be pivoted, whereas the other one of the first and second base remains fixed (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62).
           With respect to claim 4, Harrawood et al. teach a mobile C-arm X-ray imaging system according to claim 1; and wherein the first base is the pivotable base, and the C-arm device is coupled to the first base such that the first base follows the horizontal pivoting movement of the C-arm device; or the second base is the pivotable base and the C-arm device is coupled to the second base such that the second base follows the horizontal pivoting movement of the C-arm device (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62).
           With respect to claim 6, Harrawood et al. teach a mobile C-arm X-ray imaging system according to claim 1; wherein a ground support of the pivotable base is also movable along a radial direction during the horizontal pivoting movement of the C-arm device (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62).
           With respect to claim 9, Harrawood et al. teach a mobile C-arm X-ray imaging system according to claim 1; wherein the pivotable base comprises a wheel arrangement with at least one wheel; and wherein the wheel arrangement is configured such that a rolling direction of the at least one wheel follows a pre-defined curve that is concentric with the horizontal pivoting movement of the pivotable base (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62).
            With respect to claim 10, Harrawood et al. teach a mobile C-arm X-ray imaging system according to claim 1; wherein the horizontal pivoting movement spans an angle from at least 45 degrees, preferably at least 90 degrees, and more preferably 0 to 180 degrees, and more preferably 0 to 360 degrees (see abstract; Figs. 1-8; column 4, line 43 – column 6, line 62).
             
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadowaki (JP 05146425 A).
          With respect to claim 1, Hadowaki teaches a mobile C-arm X-ray imaging system comprising: 

    PNG
    media_image9.png
    302
    303
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    225
    209
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    297
    488
    media_image11.png
    Greyscale

(see abstract; Figs. 1-5; paragraphs 0005-0007) a C-arm imaging assembly (4) with a C-arm device (4) and a mobile stand (2) assembly comprising a first base (11) and a second base (12), wherein the C-arm device (4) is cantilevering from the mobile stand assembly in a cantilevering direction, and wherein, in the cantilevering direction, the first base (11) is arranged in front of the second base (12),  wherein the C-arm device (4) is coupled to the mobile stand assembly (2) so as to allow a horizontal pivoting movement of the C-arm device (4); and wherein one of the first base and second base is pivotable in a horizontal plane (see abstract; Figs. 1-5; paragraphs 0005-0007).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  March 22, 2021